The order appealed from which required the deposit in the state fund by the employer and self-insurer of the money to meet the future payments of an award was properly reversed at the Appellate Division, for the reason that section 27 of the Workmen's Compensation Law (Cons. Laws, ch. 67), which requires such deposit, does not apply to an award made to a widow. It does not contemplate and fails to provide for weighing or determining the contingency of the *Page 581 
widow's remarriage — which would bring about a cessation of the payments to her.
The order appealed from should be affirmed, with costs against the state industrial commission.